Citation Nr: 0831410	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip/leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder, on direct and secondary bases.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

A hearing on these matters was held before the undersigned 
Acting Veterans Law Judge on May 7, 2008.  A copy of the 
hearing transcript has been associated with the file.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

According to the service treatment records (STRs), in January 
1969, the veteran injured his back "while lifting."  He was 
sent to the hospital for X-rays of his lumbar spine.  STRs 
also show that the veteran's pre-existing right femur injury 
became ulcerated during active service and that he contracted 
osteomyelitis, an infection of the bone.  

The veteran has not received a VA examination pertinent to 
his low back and right lower extremity claims.  In light of 
the relevant pre-service and service findings, as well as the 
veteran's complaints of continued low back and right lower 
extremity symptomatology since his active military duty, the 
Board concludes that a remand of the issues on appeal is 
necessary.  Specifically, on remand, the veteran should be 
accorded a VA examination that addresses the etiology of his 
low back and right lower extremity problems.  

The veteran indicated during his May 2008 hearing that he has 
been treated by private physicians for both of the disorders 
that are the subject of this appeal.  After securing any 
necessary authorization, a request for these treatment 
records should be made.

In his August 2007 substantive appeal and during his May 2008 
hearing, the veteran indicated that his low back disorder may 
be secondary to his right leg and hip disorder.  Corrective 
VCAA notice on the issue of secondary service connection 
should be provided to the veteran upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notification 
letter to the veteran with regard to issue 
of entitlement to service connection for a 
low back disorder on a secondary basis. 
The notification letter should fully 
comply with, and satisfy, the provisions 
of the VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

2.  Ask the veteran to identify all VA and 
non-VA providers who have treated him 
post-service for right lower extremity and 
low back disorders.  After securing any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims folder the records of all of 
the treatment providers identified by the 
veteran.  If such records are unavailable, 
a negative response should be obtained.  

3.  Thereafter, schedule the veteran for a 
VA orthopedic examination to determine the 
nature and etiology of his low back and 
right lower extremity disorders.  The 
claims file must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims file 
was reviewed.  All necessary tests, 
including X-rays, should be completed.  

For any low back disorder found, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(e.g., a 50% probability or greater) that 
such disability had its onset in service 
or is otherwise related to the veteran's 
period of active service.  In addition, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
(e.g., a 50% probability or greater) that 
such disability is related to, or 
aggravated by, the veteran's right femur 
disorder.  The examiner should provide a 
rationale for any opinion provided.  

With regard to the veteran's right femur 
disorder, the examiner is asked to comment 
on whether there is clear and unmistakable 
evidence that the veteran's pre-existing 
right femur injury underwent a chronic or 
permanent increase in severity during 
service.  If it is debatable whether this 
pre-existing injury underwent a chronic or 
permanent increase in severity during 
service, is it clear and unmistakable 
(i.e., obvious, manifest, or undebatable) 
that any increase in severity was due to 
the natural progress of the condition?  
Attention is invited to the veteran's STRs 
and particularly to those referencing 
painful motion and treatment of the wound 
for ulcerations and osteomyelitis.  The 
examiner should provide a rationale for 
any opinion provided.

4.  After the above has been completed, 
readjudicate the issues on appeal.  If 
these claims remain denied, the veteran 
and his representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
